206 Ga. 702 (1950)
58 S.E.2d 383
IRWIN, administrator,
v.
LECRAW et al.
17009.
Supreme Court of Georgia.
March 14, 1950.
Rehearing Denied March 27, 1950.
Thomas J. Irwin, for plaintiff.
John S. Knox Jr., Grant, Wiggins, Grizzard & Smith, Dorsey & Dorsey, George & John L. Westmoreland, Clapp & Gaines, Foy L. Hood, John L. Westmoreland Jr., Raymond A. Mulkey, and Benjamin M. Parker, for defendants.
DUCKWORTH, Chief Justice.
Within ten days after the bill of exceptions has been signed and certified, the plaintiff therein must serve a copy thereof upon the opposite party or his counsel, with a return of such service or an acknowledgment of service entered upon or annexed to the bill of exceptions, in order to give this court jurisdiction. Code § 6-911; Georgia Railroad & Banking Co. v. Moon, 80 Ga. 365 (10 S.E. 111); Inman, Smith & Co. v. Estes, 104 Ga. 645 (30 S.E. 800); Papworth v. Ryman, 108 Ga. 780 (33 S.E. 665); Izlar v. Central of Georgia Railway Co., 162 Ga. 558 (134 S.E. 315); Warnock v. Woodward, 183 Ga. 367 (188 S.E. 336); South Side Atlanta Bank v. Anderson, 200 Ga. 322 (37 S.E. 2d, 404); Mauldin v. Mauldin, 203 Ga. 123 (45 S.E. 2d, 818). It appearing that there was no such service of the bill of exceptions on, nor legal waiver or acknowledgment of service by, one of the defendants in error, this was a fatal defect, and the motion to dismiss must be sustained.
Writ of error dismissed. All the Justices concur, except Almand, J., who is disqualified.